DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	The Amendment filed on December 17, 2020 has been received and entered.




Claim Disposition
3.	Claims 2-9, 11-13, 15-22 and 24-25 have been cancelled. Claims 1, 10, 14, 23 and 26 are pending. Claims 1, 10 and 26 are under examination. Claims 14 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Based on amendments made to claim 26 it has been rejoined.


Claim Objection

4.	Claims 1 -5 and 10 are objected to for the following:
For clarity and precision of claim language it is suggested that claim 1 is amended to insert the transitional phrase “and” between the last two ‘wherein’ clause.  It is also suggested that the last ‘wherein’ clause is deleted. 
For clarity it is suggested that claim 1(ii) is amended to read, “a modified amadoriase comprising an amino acid sequence that is at least 90% identical to the amadoriase of (i)”. The dependent claims hereto are also included.
For clarity it is suggested that claim 10 is amended to recite “The method of claim 1, wherein the modified amadoriase is obtained from the genus Coniochaeta”.
Appropriate correction is required.



Response to Arguments

5.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the above objections have been instituted based on amendments made to the claims. The examiner will continue to work with applicant’s representative to get the application in better form.

Conclusion

6.	No claims are presently allowable.


7.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m.
to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (571) 272-0956.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652